DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 12/13/2021.  
Claims 1, 2, 4, 9, 14, 15 and 17 have been amended.  
The information disclosure statement filed on 12/13/2021 has been considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO2006/001683A1 hereinafter, Kim).

receiving a service setup request directed towards the target UE; (Fig. 15 [1515]) and 
sending a ping message (Fig. 15 [1520]) to the target UE to wake the target UE from an IDLE state (Fig. 15 [1510]), in response to receiving the service setup request (Fig. 15 [1515]) and in parallel with a terminating service handling procedure of the IMS (Fig. 15 [1545 & 1550]), 
wherein the ping message (Fig. 15 [1520]) to commence transition of the target UE from the IDLE (Fig. 15 [1510]) state to a CONNECTED state (Fig. 15 [1525]) prior to arrival of an INVITE request associated with the terminating service handling procedure.  (Fig. 15 [1550])
Regarding claim 14, the limitations of claim 14 are rejected as being the same reasons set forth above in claim 1.  note: processor/memory are considered an inherent requirement of an SGSN.  

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Keller et al. (US-2016/0072852 hereinafter, Keller).
Regarding claim 2, Kim differs from the claimed invention by not explicitly reciting wherein the terminating service handling procedure is completed when the service setup request is forwarded from the IMS to an Evolved Packet Core (EPC) associated with the target UE.  
In an analogous art, Keller teaches a method and system for network initiated CS services during IMS calls (Abstract) that includes an EPC core network (Fig. 6 [604] and Para [0117]) communicating with an IMS domain (Fig. 6 [600] and Para [0117]), wherein a paging request is sent to the target UE (Fig. 2 [220b & 108]) and the terminating service handling procedure is completed when the service setup request is forwarded from the IMS to an Evolved Packet Core (EPC) associated with the target UE.  (Para [0101-0102] i.e. IMS voice is started via the packet switched access)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim after modifying it to incorporate the ability to forward a call from an IMS to an EPC of Keller since the EPC is an evolution of the standard core network as described in Kim and additionally, when the bearers are set up and the services are available via an EPC, there is no need to perform a fallback process, thereby reducing overhead signaling.  (Keller Para [0089])
Regarding claim 3, Kim in view of Keller teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting sending the ping message 
However, Kim in view of Keller is directed to reducing delays caused by the process to set up packet calls.  (Kim Abstract and Page 5 lines 19-25)  Accordingly, it is obvious to one of ordinary skill in the art to be motivated to send the page within 0-30 ms of receiving a call setup request in order to determine which network the UE is available on as quickly as possible because delays in starting a call is required for wide use of IMS adoption (Kim Page 3 lines 7-11) and delaying sending the page will be compounded with the delay required to set up the call.  (Kim Page 5 lines 13-15)  
Regarding claim 4, Kim in view of Keller teaches wherein the ping message (Kim Fig. 15 [1520]) is sent in response to the service setup request (Kim Fig. 15 [1515]) prior to performing any further actions of the terminating call handling procedure in the IMS.  (Kim Fig. 15 [1520] occurs prior to [1525, 1535 and 1545])
Regarding claims 15-17, the limitations of claims 15-17 are rejected as being the same reasons set forth above in claims 2-4.  









Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Keller as applied to claims 2 and 15 above, and further in view of Bouvet (US-2020/0389504).
Regarding claims 5 and 18, Kim in view of Keller teaches the limitations of claims 2 and 15 above, but differs from the claimed invention by not explicitly reciting the ping message is sent in response to the service setup request prior to performing a Terminating Access Domain Selection procedure (T-ADS) in the IMS.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim in view of Keller after modifying it to incorporate the ability to send a ping message prior to performing T-ADS of Bouvet since it enables triggering only the services being used by the terminal, thereby reducing usage of system resources.  (Bouvet Page 2 [0035-0036])
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Keller as applied to claim 2 and 15 above, and further in view of Cuevas Ramirez (US-2020/0100175).
Regarding claims 6 and 19, Kim in view of Keller teaches the limitations of claims 2 and 15 above including support for an IMS voice call, an IMS video call or an IMS VoIP call is established for the terminal via the IMS domain and the LTE access (Keller Pages 10-11 [0118]), but differs from the claimed invention by not explicitly reciting wherein the ping message is sent in response to the service setup request prior to performing a service invocation with a Multimedia Telephony Application Server (MMTel-AS) node in the IMS.  
In an analogous art, Cuevas Ramirez teaches a method and system for access system selection (Abstract) that includes implementing VoLTE through an MMTel Application server within IMS.  (Page 2 [0035])
.  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Keller as applied to claim 2 and 15 above, and further in view of Jahangir et al. (US-2019/0069126 hereinafter, Jahangir).
Regarding claims 7 and 20, Kim in view of Keller teaches the limitations of claims 2 and 15 above, but differs from the claimed invention by not explicitly reciting wherein the ping message is sent in response to the service setup request prior to performing a Location Information Request (LAR) in the IMS.  
In an analogous art, Jahangir teaches SIP Options based location determination (Abstract) that includes sending a ping message (Fig. 3 [206, 302, 304]) in response to the service setup request (Fig. 2 [122]) prior to performing a Location Information Request (LAR) in the IMS. (Fig. 2 [122] and Page 2 [0018-0019])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lin in view of Keller after modifying it to incorporate the ability to substitute the implementation of a terminating call of Lin in view of Keller with a Location Information Request of Jahangir and the results .



Claims 8-13 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Keller as applied to claims 1 and 14 above, and further in view of Lin et al. (US-2007/0281704 hereinafter, Lin).
Regarding claim 8, Kim in view of Keller teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the service setup request received by the serving core network node is received from a remote network.  
In an analogous art, Lin teaches a method, performed by a serving core network node (Fig. 1 [114]) in a communication network (Fig. 1 [100]), for handing a service setup for a target User Equipment (Fig. 1 [120 or 122]) located in the communication network (Page 2 [0023] and Page 3 [0029]) that includes the service setup request received by the serving core network node is received from a remote network.  (Fig. 1 [102] and Page 3 [0023-0024])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim in view of Keller after modifying it to incorporate the ability to receive service setup requests from a remote network of Lin since a communication network is not an effective communication network if it cannot interface with remote networks.  
Regarding claim 9, Kim in view of Keller and Lin teaches the IMS node is a Call Session Control Function CSCF node.  (Lin Page 3 [0026])

Regarding claim 11, Kim in view of Keller and Lin teaches wherein the service setup request (Lin Fig. 6 [Invite PUID]) received by the S-CSCF node (Lin Fig. 6 [313]) is forwarded from an Interrogating CSCF (I-CSCF) node (Lin Fig. 6 [312]) comprised in the CSCF node.  (Lin Page 4 [0037])
Regarding claim 12, Kim in view of Keller and Lin teaches wherein the service setup request is a Session Initiation Protocol (SIP) invite, a H.323 protocol invite or a Web Real-Time Communication (WebRTC) invite.  (Lin Page 1 [0010] “For instance, in an IMS network the Call Serving Control Function (CSCF) receiving the call to the dual mode phone will transmit a SIP INVITE message to the dual mode phone and wait for a response (e.g., a SIP 200 OK message).” and Page 4 [0042] “PSTN 302 transmits a SIP INVITE message to MGCF/BGCF 311. The INVITE message includes a Public User Identifier (PUID) for phone 320 or mobile subscriber 322”)
Regarding claim 13, Kim in view of Keller and Lin teaches wherein the ping message is a Session Initiation Protocol (SIP) OPTION message sent to the UE.  (Lin Page 3 [0031])
Regarding claims 21-24, the limitations of claims 21-24 are rejected as being the same reasons set forth above in claims 8-11.  
Regarding claims 25 and 26, the limitations of claims 25 and 26 are rejected as being the same reasons set forth above in claims 12 and 13.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew C Sams/           Primary Examiner, Art Unit 2646